PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SZEPESSY et al.
Application No. 16/643,623
Filed: 2 Mar 2020
For: ACTUATOR SYNCHRONIZATION IN A STEER-BY-WIRE STEERING SYSTEM
:
:
:
:	DECISION ON PETITION
:	REGARDING REQUEST TO 
:	WITHDRAW FINALITY
	UNDER 37 CFR §1.181


This is a decision in response to a petition under 37 CFR §1.181 filed December 17, 2021 requesting withdrawal of the finality of the Office action mailed October 29, 2021. 

The Petition is GRANTED

Background

A review of the relevant portion of the record shows that:

The examiner issued a non-final Office action on August 3, 2021. Claims 10-18 were rejected under 35 USC § 103 as being unpatentable over U.S. Patent No. 6,922,620 (Augustine) in view of U.S. Patent Publication No. 2017/0267276 (Kodera.)

On October 8, 2021, the applicant filed a response. The applicant did not amend the claims. The applicant traversed the rejection of claim 10 on the grounds that the Office action failed “to identify articulated reasoning with some rational underpinning” because the Office action did not “proffer any reason” as to why one having ordinary skill in the art would have modified Augustine in light of the teaching of Kodera. The applicant additionally traversed the rejections of claims 11, 14, and 17 on the grounds that Kodera did not teach certain of the claimed limitations asserted by the examiner. 

On October 29, 2021, the examiner issued a final Office action. In the Office action, the examiner maintained the rejection of claims 10-18 as being unpatentable over U.S. Patent No. 6,922,620 (Augustine) in view of U.S. Patent Publication No. 2017/0267276 (Kodera.)

On December 17, 2021, the applicant filed the instant petition.

Relevant Rules, Statutes, and Procedures


37 CFR § 1.104 Nature of examination, states in part:
…
(b)	Completeness of examiner ’s action . The examiner ’s action will be complete as to all matters, except that in appropriate circumstances, such as misjoinder of invention, fundamental defects in the application, and the like, the action of the examiner may be limited to such matters before further action is made. However, matters of form need not be raised by the examiner until a claim is found allowable.

(c)	Rejection of claims.

(1)	If the invention is not considered patentable, or not considered patentable as claimed, the claims, or those considered unpatentable will be rejected.

(2)	In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.

MPEP 707.07(d) Language to be Used in Rejecting Claims, states (in part):
Where a claim is refused for any reason relating to the merits thereof it should be "rejected" and the ground of rejection fully and clearly stated, and the word "reject" must be used. The examiner should designate the statutory basis for any ground of rejection by express reference to a section of 35 U.S.C. in the opening sentence of each ground of rejection. Claims should not be grouped together in a common rejection unless that rejection is equally applicable to all claims in the group.
The burden is on the Office to establish any prima facie case of unpatentability (see, e.g., MPEP § 2103), thus the reasoning behind any rejection must be clearly articulated. For example, if the claim is rejected as broader than the enabling disclosure, the reason for so holding should be explained; if rejected as indefinite the examiner should point out wherein the indefiniteness resides; or if rejected as incomplete, the element or elements lacking should be specified, or the applicant be otherwise advised as to what the claim requires to render it complete.

MPEP § 706.07(a)  states in part:

	Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s 

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a)

MPEP § 1201 sets forth in part:

The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board. See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential). 

MPEP §1207.03 (III) states in part:

A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail"). However, the examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond); In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968) (no new ground of rejection made when "explaining to appellants why their arguments were ineffective to overcome the rejection made by the examiner" ); In re Krammes, 314 F.2d 813, 817, 137 USPQ 60, 63 (CCPA 1963) ( "It is well established that mere difference in form of expression of the reasons for finding claims unpatentable or unobvious over the references does not amount to reliance on a different ground of rejection." (citations omitted)); In re Cowles, 156 F.2d 551, 555, 70 USPQ 419, 422 (CCPA 1946) (holding that the use of "different language" does not necessarily trigger a new ground of rejection)

MPEP § 1207(a) states in part:

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103  does not constitute a new ground of rejection).


MPEP § 2141 states in part:

The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

MPEP § 2142 states in part:
35 U.S.C. 103  authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,
(B) the difference or differences in the claim over the applied reference(s),
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.
"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).


Discussion and Analysis

In the instant petition, Petitioner argues for withdrawal of the finality of the Office action of October 29, 2021 under 37 CFR §1.181, MPEP § 707.07(d), MPEP § 132. Petitioner argues that USPTO “failed to provide adequate notice and included a new ground of rejection in the Final Office Action of October 29, 2021”. Petitioner’s position is that the non-final Office action of August 4, 2021 was deficient with respect to at least the rejection of claim 10 because the non-final Office action “does not identify any reason as to why one having ordinary skill in the art would have made such a modification” and as such, the rejection was improper and failed to provide Applicants adequate notice under 35 USC 132.  Petitioner notes that the applicant’s response of October 8, 2021 identified this deficiency, and did not amend any claims. Petitioner further argues that because the examiner included the rationale for the first time in the final Office action, the Applicants were not afforded any opportunity prior to the final Office action to address the rationale for combining Augustine and Kodera. In summary, the petitioner argues that the finality of the Office action of October 29, 2021 should be withdrawn because the non-final Office action was incomplete and because the examiner’s inclusion of the rationale to combine occurring for the first time in the final Office action amounts to a new grounds of rejection that was not necessitated by amendment. 1

Petitioner’s arguments regarding the completeness of the non-final Office action:

A review of the prosecution record  shows that in the non-final Office Action of August 4, 2021, claims 10 -18 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. 6,922,620 (Augustine) in view of U.S. Patent Application Publication 2017/0267276 (Kodera) Specifically, the examiners rejection of claim 10 recognizes that Augustine lacks a teaching of “detecting with an angle sensor a rotation of a rotor of the electric motor….”. The examiner provides citations within Kodera in order to provide those features missing from Augustine.  The rejection included a conclusory statement regarding incorporating Kodera’s measured and stored angles, but did not include a rationale or motivation regarding why it would have been obvious to incorporate the teaching of Kodera into the referenced teachings of Augustine. It is noted that similarly the rejection of claims 11, 12, 15 and 17 include only conclusory statements. The petitioner cites MPEP §2141 (quoting KSR, 550 USPQ at 418) and reasons that obviousness rejections “cannot be sustained by “mere conclusory statements” (Petitioner’s emphasis.) 

The arguments in the instant petition with respect to the sufficiency of the examiner’s rejection of claim 10 in the non-final Office action of August 4, 2021 are directed to the merits of that rejection. The arguments touch on whether the examiner sufficiently provided a prima facie case of non-obviousness.  The review of the propriety of a rejection per se (and its underlying reasoning) is by way of an appeal as provided by 35 USC § 134 and 37 CFR 41.31, and not by way of petition under 37 CFR § 1.181. As such, the completeness of the rejection of claim 10   will not be decided by petition, since it touches on the merits of the rejection.  

Petitioner’s arguments with respect to the new grounds of rejection:

Petitioner further argues that because a rationale to combine Augustine and Kodera appears for the first time in the final Office action the applicant was not afforded any opportunity prior to the final Office action to address this rationale. Because the applicant did not amend the claims, the petitioner asserts that this change in the rejection is a new grounds of rejection that was not necessitated by amendment or by the filing of an IDS.  A comparative review of the non-final and final Office actions indicates that the petitioner is correct in asserting that the examiner changed the rejection of claim 10 from one that included no rationale to combine Augustine and Kodera to one that provided a rationale to combine the references. Similarly, it is noted that each of the rejections of claims 11, 12, 15 and 17 were changed to include a rationale to combine the references where there was previously no rationale. As noted in MPEP § 706.07(a) “a second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).”

The petitioner is correct in asserting that in the instant prosecution, the examiner changing the rejection from one that includes no rationale to one that includes a rationale amounts to a new grounds of rejection. It is important that applicant be given a fair opportunity to reply to the identified issues. In determining what is a new grounds of rejection, MPEP § 706.07(a) directs the examiner to consider MPEP 1207(a), which quotes in part that what constitutes a “new grounds of rejection is a highly fact-specific question. In the instant situation, including a rationale to combine the references, where there previously was none amounts to the introduction of new evidence, and is not an elaboration on the details of the rationale. “Whether there is a reason to combine prior art references is a question of fact” Kinetic Concepts, Inc v Smith &Nephew, Inc, 688 F. 3d 1342, 1367 (Fed Cir. 2012). The addition of the rationale in the final Office action amounts to new findings, and it has held that a position or rationale that changes the “basic thrust of the rejection” will give rise to a new grounds of rejection In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail") Because the examiner introduced each of the rationales with respect to claims 10 -12, 15 and 17 for the first time in the final Office action, when there was previously none, the findings are new, and there is a new grounds of rejection in the final Office action that was not necessitated by amendment or IDS. For this reason, Petitioner is correct in asserting that the finality of this action is improper. 

Conclusion 
 
For the foregoing reasons, the petition is GRANTED

The finality of the Office action, but not the action itself, is hereby withdrawn.  The Office action mailed on October 29, 2021 is now considered to be non-final and the shortened statutory period for response continues to run THREE (3) MONTHS from the date of the mailing of the Office action. The application will be returned to the Examiner’s rejected docket awaiting a response from Applicant to the Office action.

Any questions regarding this decision should be directed to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673


/JAMES P TRAMMELL/						
James Trammell, Director
Patent Technology Center 3600
(571)-272-6712

JT/ri/1/18/2022



    
        
            
        
            
    

    
        1 Petitioner cites MPEP §707.07(a) in item 11 of the petition, with respect to what constitutes a new grounds of rejection that was not necessitated by claim amendment or IDS. It is assumed that Petitioner intended this to read MPEP § 706.07(a) which is the correct section for the listed criteria.